Citation Nr: 1641064	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  14-30 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for hypertension, including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the Navy from January 1965 to December 1968.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2015 letter, the Board informed the Veteran that a written transcript of his March 2015 videoconference Board hearing could not be completed due to audio malfunctions.  The letter advised him of the opportunity to appear for another hearing, if he so desired.  In April 2015, the Veteran indicated that he wished to appear for another videoconference Board hearing.  No hearing has been scheduled.  The Board finds that a remand is necessary to reschedule the Veteran for a videoconference hearing. 

Accordingly, the case is REMANDED for the following action:

Reschedule the appellant for a videoconference Board hearing.  A copy of the letter scheduling the appellant for that hearing should be included in the electronic claims file.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




